Exhibit 10.127
PERFORMANCE UNIT AWARD AGREEMENT

TO:   Robert C. Paul (Employee Number: 113996)

     THIS AGREEMENT (the “Agreement”) is made effective as of December 7, 2009
(the “Grant Date”), between Compuware Corporation, a Michigan corporation (the
“Corporation”), and the individual whose name is set forth above, who is an
employee of the Corporation (the “Recipient”). Capitalized terms not otherwise
defined herein shall have the same meanings as in the 2007 Long Term Incentive
Plan (the “Plan”), and the terms of the Plan are hereby incorporated by
reference and made a part of this Agreement. This Award is granted pursuant to
Article VII of the Plan and is intended to be exempt from Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”).
     In consideration of the mutual covenants set forth in this Agreement and
other good and valuable consideration, receipt of which is acknowledged, the
parties agree as follows:
     1. Grant of the Performance Units. Subject to the terms and conditions of
the Plan and this Agreement, the Corporation grants to the Recipient 100,450
Performance Units (hereinafter called the “Units”). The Units shall vest and
become non-forfeitable in accordance with Section 2 below. In the event of any
conflict between the Plan and this Agreement, the terms of the Plan shall
control. The grant of Units made under this Agreement is referred to as the
“Units Award”.
     2. Vesting and Forfeiture.
          (a) As long as the Recipient continues to be employed by the
Corporation, the Units shall become vested and non-forfeitable on August 26,
2015 if Covisint Corporation has recognized total organic revenue on a US GAAP
basis exceeding $150 million for any four consecutive completed calendar
quarters prior to August 26, 2015. Notwithstanding the foregoing, the entire
Units Award shall become immediately vested and non-forfeitable in the event
that the Recipient ceases to be employed by the Corporation due to Recipient’s
death or Disability or upon a Change in Control of the Corporation, as defined
in the Plan.
          (b) To the extent not previously vested, the Units will be cancelled
on the earlier of (i) the date on which a change in control of Covisint
Corporation occurs or (ii) on August 26, 2015 if the criteria for vesting
stipulated in 2(a) above are not met. A “change of control of Covisint
Corporation” means the closing or effectiveness of an acquisition of Covisint
Corporation by a third party, regardless of the form of the acquisition,
provided, however, that an Initial Public Offering of Covisint Corporation or an
acquisition of the Corporation shall not constitute a “change of control of
Covisint Corporation” for purposes of this Agreement.
          (c) If Recipient’s employment with the Corporation terminates for any
reason other than Recipient’s death or Disability, Recipient’s right to shares
of Common Stock subject to Units that are not yet vested automatically shall
terminate and be forfeited by Recipient unless the Committee, in the exercise of
its authority under the Plan, modifies this Section 2 in connection with such
termination to provide otherwise.
          (d) The Committee, at its discretion and in the exercise of its
authority under Code Section 162(m) and the Plan, reserves the right to reduce
or eliminate the Recipient’s right to shares of Common Stock subject to Units at
any time on or before the attainment of the criteria for vesting stipulated in
2(a) above.
     3. Settlement. No shares of Common Stock will be issued before the Units
vest in accordance with Section 2 above. As soon as practicable, but no later
than thirty (30) days,

Paul — December 7, 2009   1 of 3   PU Covisint Revenue 162m BP

 



--------------------------------------------------------------------------------



 



Exhibit 10.127
after the date on which the Units vest, the Corporation will issue to Recipient
or Recipient’s legal guardian or representative (if applicable) one share of
Common Stock for each vested Unit. The issuance of shares of Common Stock may be
in certificated form or in book entry form, in the Corporation’s sole
discretion, in either case without restrictive legend or notation (except to the
extent necessary or appropriate under applicable securities laws). The Units
shall not be settled in cash.
     4. Dividend Equivalents; Rights as a Shareholder.
          (a) Each Unit awarded under this Agreement shall have a Dividend
Equivalent (in accordance with Section 4.6 of the Plan) associated with it with
respect to cash dividends on Common Stock that have a record date after the
Grant Date and prior to the date on which the Units are settled for shares of
Common Stock. Such Dividend Equivalents, if any, shall be paid by crediting the
Recipient with additional whole Units as of the date of payment of such cash
dividends on Common Stock. The number of additional Units (rounded down to the
nearest whole number) to be so credited shall be determined by dividing (i) the
amount of cash dividends that would have been paid on the dividend payment date
with respect to the number of shares of Common Stock underlying the unsettled
Units previously credited to the Recipient as of the dividend record date
(including those Units received as part of the Units Award and as a result of
prior cash dividends) if such shares had been outstanding on the dividend record
date, by (ii) the Fair Market Value per share of Common Stock on the dividend
payment date. Such Units shall be subject to the same terms and conditions and
shall be settled in the same manner and at the same time as provided in
Section 3 of this Agreement.
          (b) Except as set forth in Section 4(a) above, Recipient shall have no
voting or other rights as a shareholder of the Corporation until certificates
are issued or a book entry representing such shares has been made and such
shares have been deposited with the appropriate registered book entry custodian.
     5. Employee’s Employment by the Corporation. Nothing contained in this
Agreement or the Plan (i) obligates the Corporation to employ Recipient in any
capacity whatsoever or (ii) prohibits or restricts the Corporation from
terminating the employment, if any, of Recipient at any time or for any reason
whatsoever, with or without cause, and Recipient hereby acknowledges and agrees
that neither the Corporation nor any other person or entity has made any
representations or promises whatsoever to Recipient concerning Recipient’s
employment or continued employment by the Corporation or any Subsidiary.
     6. Change in Capitalization. In the event of a dividend or distribution
paid in shares of Common Stock or any other adjustment made upon a change in the
capital structure of the Corporation as described in Article IX of the Plan that
occurs prior to settlement, appropriate adjustment shall be made to the Units so
that they represent the right to receive upon settlement any and all new,
substituted or additional securities or other property (other than cash
dividends) to which Recipient would be entitled if Recipient had owned, at the
time of such change in capital structure, the shares of Common Stock issuable
upon settlement of the Units.
     7. Withholding. The Corporation shall have the right to withhold from
Recipient’s compensation or to require Recipient to remit sufficient funds to
satisfy applicable withholding for income and employment taxes upon the vesting
of Units pursuant to Section 2. Subject to limitations in the Plan, Recipient
may, in order to fulfill the withholding obligation, tender previously-acquired
shares of Common Stock having an aggregate Fair Market Value equal to the amount
owed. The Corporation shall be authorized to take such action as may be
necessary, in the opinion of the Corporation’s counsel (including, without
limitation, withholding Common Stock otherwise deliverable to Recipient and/or
withholding amounts from any compensation or other amount owing from the
Corporation to Recipient),

          Paul — December 7, 2009   2 of 3   PU Covisint Revenue 162m BP

 



--------------------------------------------------------------------------------



 



Exhibit 10.127
to satisfy the obligations for payment of any such taxes. The Recipient shall
have full responsibility, and the Corporation shall have no responsibility
(except as may be imposed by applicable law), for satisfying any liability for
any federal, state or local income or other taxes required by law to be paid
with respect to such Units, including upon the receipt, vesting or settlement of
the Units. The Recipient should seek his or her own tax counsel regarding the
taxation of the Units.
     8. Limitation on Obligations. Except as provided in Section 6 above, the
Corporation’s obligation with respect to the Units is limited solely to the
delivery to Recipient of shares of Common Stock upon settlement, and in no way
shall the Corporation become obligated to pay cash or other assets in respect of
such obligation. In addition, the Corporation shall not be liable to Recipient
for damages relating to any delay in issuing the shares or share certificates or
any loss of the certificates.
     9. Transfer of Units Award. Neither this Units Award nor Recipient’s rights
under this Agreement are assignable or transferable except by will or the laws
of descent and distribution, or with the Committee’s consent in accordance with
Section 10.3 of the Plan.
     10. Securities Laws. Upon the vesting or settlement of any Units, the
Corporation may require Recipient to make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement. The granting of the Units shall be subject to all applicable laws,
rules and regulations and to such approvals of any governmental agencies as may
be required.
     11. Notices. Any notice or election to be given to the Corporation shall be
addressed to the Corporation in care of its Secretary, and any notice to
Recipient shall be addressed to him or her at the address stated in the
Corporation’s records.
     12. Governing Law. The laws of the State of Michigan shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Grant Date.

            RECIPIENT
         /s/ Robert C. Paul         Robert C. Paul                COMPUWARE
CORPORATION
      By:   /s/ Peter Karmanos, Jr.         Peter Karmanos, Jr.        Its:
Chairman and CEO     

Exec Cov

Paul — December 7, 2009   3 of 3   PU Covisint Revenue 162m BP

 